Third District Court of Appeal
                               State of Florida

                          Opinion filed August 2, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1997
                   Lower Tribunal Nos. 13-29795, 13-29046
                             ________________


                                 Ronald Reid,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Veronica Diaz, Judge.

      Ronald Reid, in proper person.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before SUAREZ, LAGOA, and FERNANDEZ, JJ.

      LAGOA, J.
      Defendant, Ronald Reid (“Reid”), appeals from the trial court’s order

denying his motion for reduction or modification of sentence pursuant to Florida

Rule of Criminal Procedure 3.800(c). Because the appeal is taken from a non-

appealable order, we dismiss.

      On February 2, 2016, Reid entered into a negotiated global plea with the

State and was sentenced to 96.22 months as a habitual felony offender. On March

14, 2016, Reid filed a Rule 3.800(c) motion for reduction or modification of

sentence. On June 9, 2016, the trial court denied the motion and found:

            [T]his Court does not have the legal authority to modify
            or reduce a sentence entered pursuant to a plea agreement
            between the State of Florida and the Defendant. State v.
            Gutierrez, 10 So. 3d 158 (Fla. 3d DCA 2009). The
            Defendant’s sentence, imposed by this Court on February
            2, 2016, was pursuant to an agreement entered by the
            Defendant with the State of Florida. Defendant cannot
            circumvent the plea bargain by filing a motion to
            mitigate.

This timely appeal followed.

      It is well-established that “[a]n order denying, on the merits, a motion for

reduction of sentence under Florida Rule of Criminal Procedure 3.800(c) . . . is not

an appealable order.” Clewis v. State, 715 So. 2d 1129, 1129 (Fla. 3d DCA 1998);

see also, McKinzy v. State, 949 So. 2d 1153 (Fla. 3d DCA 2007); Royal v. State,

736 So. 2d 157 (Fla. 3d DCA 1999); Lusskin v. State, 717 So. 2d 1076 (Fla. 4th




                                         2
DCA 1998); Bourjolly v. State, 623 So. 2d 870 (Fla. 3d DCA 1993).1

Accordingly, because the order at issue is not appealable, we dismiss the appeal.

      Appeal dismissed.




1   In contrast, an order granting a Rule 3.800(c) motion that reduces a sentence
imposed pursuant to a negotiated plea constitutes an appealable order. As this
Court concluded in State v. Jordan, 783 So. 2d 1179, 1181 (Fla. 3d DCA 2001), the
State, pursuant to section 924.07, Florida Statutes, is authorized “to appeal two
types of sentences: 1) a sentence that is illegal, and 2) a sentence imposed ‘below
the lowest permissible sentence established by the Criminal Punishment Code
under chapter 921.’” A reduced sentence granted by a trial court which constitutes
a downward departure sentence is appealable by the State under section
924.07(1)(a), Florida Statutes. See State v. Swett, 772 So. 2d 48 (Fla. 5th DCA
2000); cf. Jordan, 783 So. 2d at 1182.


                                         3